Mr. President, I thank you for calling upon me at this late hour when the prospect of lunch must be so much more alluring than the thought of another indigestible speech. I can only undertake that I shall not be over-long or take too much of your time.
203.	I must, however, begin by offering the congratulations of the United Kingdom to you, Mr. President, on your election to the presidency of the Assembly, especially as your country has played such a large and important role in the work of the Organization, and we are all looking forward to a period of constructive work under your guidance.
204.	Like others who have spoken, we also welcome two new Members from the Commonwealth —Bangladesh and Grenada as well as Guinea- Bissau, the latest country to achieve its independence.
205.	This is the first time I have had the honor of addressing the Assembly and I regret it will not be possible for me to stay after lunchtime. I must invoke the newcomer's privilege of making some remarks, with your permission, about our hopes and aspirations for this Organization.
206.	I start by giving an assurance that it is the firm policy of my Government to give all possible support to the United Nations. We do so because we believe that this body is the best forum in which to come to grips with many of the daunting problems that face mankind.
207.	It should not need an energy crisis, a population crisis, a raw-material crisis, to tell us that the world is shrinking and making us more interdependent. These are by now the cliches of our perorations; we no longer need to prove the point. Yet when action is needed we still do not behave as though we believe it. To say this implies no criticism of this Organization itself.
208.	Too often we use the United Nations as a whipping-boy for our own inability to act in concert in response to a common problem. The weaknesses in international co-operation which exist today are not United Nations weaknesses. The responsibility rests with us, the Member nations, that have willed that the United Nations should work on the basis of the lowest common denominator of agreement between the Member States. This negative consensus for that is what it is sometimes means little more than a wafer-thin formula to paper over our differences without any real meeting of minds. Such a consensus cannot be construed as universal approval. Indeed, because it happens in this way, there are occasions when the words in which we express this negative consensus have no chance of being translated into action because the action proposed does not correspond with realities. 
209.	What we need in order to be able to act together is positive consensus: a determined effort to reach common ground and an equal determination to work together to overcome the political and economic threats to our peoples.
210.	I do not underestimate the difficulties. Our interests are as varied as the nations we represent. But in the past, diverse nations have successfully sunk their differences and combined to face a common enemy. We face common enemies today: inflation, recession and poverty. Let us unite to defeat them.
211.	But if we are to achieve this positive consensus for which I ask, we need not only sound policies; we need the attitude of mind expressed by the then Chancellor of the Federal Republic of Germany, Willy Brandt, when he spoke to this Assembly at the twenty-eighth session and said:
".. .we have not come here to use the United Nations as a wailing-wall ... or to make claims we know cannot be met here in any case, Rather have we come to assume our share in the responsibility for world affairs on the basis of our convictions and within the framework of our possibilities" [2128th meeting, para. 6],
It is in that spirit that the United Kingdom Government is determined to bring to this Assembly the political will to make a responsible contribution to solving the problems before us. This will be the evidence of our pledge of support.
212.	Before I came here I took the precaution of reading the deliberations of the preceding session of the General Assembly. In many speeches then as indeed is the case of speeches on this occasion the recurring theme was the progress of detente. Mr. Kissinger referred then [2124th meeting] to a commonality of interests between the United States and the Soviet Union in establishing a broad, web of constructive relationships. Mr. Gromyko said [2126th meeting] and he referred to it again today that we had achieved a shift from an extended period of tension in the world to business-like co-operation. He knows and the Soviet Union knows that since I assumed my present office it has been my firm desire that the United Kingdom should play a full and positive part in fostering such "business-like co-operation" in our bilateral contacts.
213.	On the level of multilateral negotiations, the talks in the Conference on Security and Co-operation in Europe and about mutual and balanced force reductions have been moving, to put it politely, at a very slow pace. I hope we can shift both sets of talks into a higher gear so that we can report some positive results before this Assembly meets next.
214.	The talks in the Conference on Security and Co-operation in Europe in particular are given sufficient good will and understanding for the concerns and interests of all the participants ripe for an early conclusion. We have always recognized that the talks on mutual and balanced force reductions would be much more complex and long-term. But our aim in both sets of negotiations should be the same, to achieve in Europe an order which would allow our people to live in security and co-operation and at the same time reduce the crippling burden of arms spending.
215.	It would be a triumph indeed if Europe, which too often in this century has been the center of inhumanity and senseless conflict, could set the pattern for a new order of international relations free of war and the threat of war. Fortunately, it is some years since the threat of war between East and West was a major preoccupation of the United Nations; but the complex of new and interrelated problems are in their different ways as serious a threat to us all.
216.	This transfer of our attention has, of course, been brought about by massive and unprecedented increases in the price of oil. On the surface but only on the surface it might appear that there is a. natural difference of interest between those countries which would like to see oil prices reduced and those which wish to keep them at their present levels or indeed to increase them. That is not so. It is in the interests of both producer and consumer alike that the prices of commodities and of manufactured goods should not chase each other upwards in a never ending spiral.
217.	In the meantime, even if, as we hope, prices will not remain at their present peak, we have to face the problem of how to adapt the world's monetary and economic systems to accommodate the vast oil revenues now accruing to certain countries some of which cannot immediately absorb them.
218.	The objective is clear and quite straightforward. It is to marry the revenue of the oil-producing countries with the' technology of the developed countries, so that the increased production and world trade which would result from such a marriage would be used primarily to benefit the developing countries of the world which need them most. Our knowledge of international monetary mechanisms is sufficiently advanced to enable us to do this and to do it in a way that would be fair both to the oil-producing countries themselves and to those that need the resources. New techniques will be required, but it is by no means impossible to create them if there is the political will and an understanding of the problem.
219.	The unprecedented world-wide economic boom of recent years led to higher commodity prices prior to the recent increases in world oil prices. In turn these higher prices for raw materials found their way into the price of manufactured goods, and the resulting inflation coincided with a period in which the Bretton Woods system for controlling international monetary relationships fell into disarray. Collective action is now urgent if we are to ensure that the large surplus oil funds are used constructively to maintain demand and the level of world trade, because inevitably the surpluses of the oil producers are matched by deficits on the part of the consumers.
220.	In our view it will be an error which will have global consequences if the oil consumers try individually to eliminate their oil-induced deficits in advance of international agreement on the disposal and investment of the oil producers. That way lies general recession, increasing poverty and social unrest The surplus must be taken into account. 
